Exhibit 10.3

 

STOCKHOLDER/OPTIONEE AGREEMENT

 

AGREEMENT made and entered into, as of January 1, 2004, by and among ATC South
America Holding Corp., a Delaware corporation (“Holding”), American Tower
Corporation, a Delaware corporation (“ATC”), American Tower International, Inc.,
a Delaware corporation (“ATC International”), J. Michael Gearon, Jr., an
individual residing in Atlanta, Georgia (“Gearon”) and the Persons who from time
to time execute a counterpart of this Agreement (individually a “Stockholder”
and collectively the “Stockholders” which terms shall include Gearon in his
capacity as such).

 

W I T N E S S E T H:

 

WHEREAS, ATC and Gearon desire to provide for the organization, funding and
management of Holding;

 

WHEREAS, the Stockholders other than Gearon will be acquiring from Holding, and
Holding will issue to such Stockholders, pursuant to a 2004 Stock Option Plan
(the “Plan”) to be adopted pursuant to the provisions of Section 8, an option
(individually an “Option” and collectively the “Options”) to acquire shares of
Holding Common Stock; and

 

WHEREAS, Holding is unwilling to grant the Options, or to permit their exercise,
without the assurances with respect to its ability to acquire the Option and/or
Common Stock on the terms and conditions of this Agreement and with respect to
investment intent provided herein; and

 

WHEREAS, the Stockholders are unwilling to accept or exercise, as the case may
be, the Option without assurances of the ability to dispose of the Holding
Securities on the terms and conditions of this Agreement;

 

WHEREAS, it is in the best interests of Holding and of all of the owners of
shares of Holding Common Stock to ensure the business success of Holding through
the preservation and encouragement of harmonious relationships within Holding;
and

 

WHEREAS, the parties agree that these goals will be furthered by providing for
certain restrictions as to the transferability of the shares of Holding Common
Stock owned by the holders thereof and by providing for succession of ownership
thereof;

 

NOW, THEREFORE, in consideration of the premises, of the mutual covenants
hereinafter set forth, as a condition to the grant and/or exercise of the
Options, and other valuable consideration, the receipt, adequacy and sufficiency
whereof are hereby acknowledged, the parties hereto, intending to be legally
bound, do hereby covenant and agree as follows:

 

Section 1. Definitions. As used herein, unless the context otherwise requires,
the terms used herein which are not defined herein and are defined in Appendix A
shall have the respective meanings set forth in Appendix A. Terms defined in the
singular shall have a comparable meaning when used in the plural, and vice
versa, and the reference to any gender shall be deemed to include all genders.
Unless otherwise defined or the context otherwise clearly requires, terms for
which meanings are provided in this Agreement shall have such meanings when used
in each document or other instrument executed or required to be executed
pursuant hereto or thereto or otherwise delivered, from time to time, pursuant
hereto or thereto. References to “hereof,” “herein” or similar terms are
intended to refer to this Agreement as a whole and not a particular section, and
references to “this Section” are intended to refer to the entire section and not
a particular subsection thereof.



--------------------------------------------------------------------------------

Section 2. Representations and Warranties of Parties. Each of the parties
represents and warrants as follows:

 

(a) Authority to Execute and Perform Agreements. Such party (if an Entity) has
been duly organized and is validly existing as an Entity in good standing in its
jurisdiction of organization as indicated in the preamble of this Agreement and
has all requisite power and authority (corporate, partnership, limited liability
company, and other) and has in full force and effect all governmental
authorizations and private authorizations necessary to enable it to execute and
deliver, and to perform its obligations under, this Agreement. The execution and
delivery of this Agreement by such party (if an Entity) have been duly
authorized by all requisite corporate, partnership, limited liability company,
or other organizational action, if any, on the part of such party. This
Agreement has been duly executed and delivered and constitutes the legal, valid
and binding obligation of such party enforceable against such party in
accordance with its terms, except as (i) the enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and (ii) the availability of equitable remedies may
be limited by equitable principles of general applicability.

 

(b) No Conflict; Required Filings and Consents. Neither the execution and
delivery by such party of this Agreement, nor the consummation of the
transactions contemplated by this Agreement, nor compliance with the terms,
conditions and provisions hereof by such party:

 

(i) will conflict with, or result in a breach or violation of, or constitute a
default under, any applicable Law, or will conflict with, or result in a breach
or violation of, or constitute a default under, or permit the acceleration of
any obligation or liability in, or but for any requirement of the giving of
notice or passage of time or both would constitute such a conflict with, breach
or violation of, or default under, or permit any acceleration in, any
organization document (in the case of an Entity), governmental authorization or
material agreement of such party;

 

(ii) will result in or permit the creation or imposition of any Lien upon any
property or asset of such party; or

 

(iii) will require any approval or action of, or filing with, any governmental
authority.

 

Section 3. Funding Covenants of ATC and Gearon. ATC and Gearon covenant and
agree as follows:

 

(a) ATC Additional Common Stock Investments. If ATC and/or its Affiliates have
not, on or prior to the date hereof, invested an aggregate of US$88,000,000 in
Holding, ATC will, at such time and from time to time as required to finance the
business and operations of Holding, cause ATC International (or another
Affiliate of ATC) to invest additional amounts in Holding Common Stock;
provided, however, that in no event shall ATC and its Affiliates be required or,
without the written consent of Gearon, permitted to invest more than an
aggregate of US$88,000,000 in Holding Common Stock. Payment for all such
investments shall be in the form of wire transfer of immediately available
funds.

 

- 2 -



--------------------------------------------------------------------------------

(b) Additional Gearon Investments. If Gearon has not, on or prior to the date
hereof, invested an aggregate of US$1,680,000 in Holding, he will,
simultaneously with ATC making additional investments in Holding Common Stock,
make additional investments in Holding Common Stock such that Gearon shall on
each such occasion contribute one hundred sixty eight-eight thousand eight
hundredth (168/8,800th) of the amount being invested or contributed by ATC;
provided, however, that in no event shall Gearon be required to invest more than
an aggregate of US$1,680,000 in Holding Common Stock or to make any other
investment in Holding; provided further, that the initial funding required to be
made by Gearon shall occur no later than March 31, 2004. For the avoidance of
doubt, this means that Gearon shall invest $190.91 in Holding for each $10,000
invested by ATC in Holding, subject to the limitations contained in this Section
3(b) and in Section 3(a). Payment for all such investments shall be in the form
of wire transfer of immediately available funds.

 

(c) ATC Other Investments. ATC shall have the right, but not the obligation, to
provide, or to cause ATC International (or another Affiliate of ATC) to provide,
additional funds as are required, from time to time, to finance the business and
operations of Holding. If ATC elects, in its sole discretion, to provide (or
cause to be provided) such funds, they shall be invested in either 10%
subordinated notes (which shall be prepayable at any time by Holding and shall
be nonrecourse to Gearon and the other Stockholders) or nonconvertible preferred
stock (bearing dividends at 10% of its purchase price), at ATC’s option. The
other terms and conditions of the subordinated notes or preferred stock shall be
commercially reasonable under the circumstances at the time of issuance. Payment
for all such investments shall be in the form of wire transfer of immediately
available funds.

 

(d) Third Party Investments/Equity Investments. ATC and Gearon will consider,
from time to time, the possibility of issuing and/or selling shares of Holding
Common Stock or other forms of equity participation to individuals involved
solely in the business, management and operation of Holding in South America
(and not in the business, management or operations of any Affiliate of Holding
other than those doing business solely in South America) it being the
understanding of the parties that any such participation would dilute, on a pro
rata basis, the interests of ATC and Gearon.

 

Section 4. Designation of Directors; Voting Agreement; Corporate Governance.
Each of the parties covenants and agrees with the other parties as follows:

 

(a) The Board of Directors of Holding (the “Holding Board”) shall be composed at
all times of three (3) persons. ATC International shall be entitled to designate
for nomination for election, and have elected, to the Holding Board two persons
who shall be the Chief Executive Officer and the Chief Financial Officer of ATC,
unless the Board of Directors of ATC International shall otherwise determine.
Gearon shall be entitled to designate for nomination for election, and have
elected, to the Holding Board one person who shall be Gearon, unless Gearon
shall otherwise determine with the prior approval of ATC, such approval not to
be unreasonably withheld, delayed or conditioned.

 

(b) Holding shall provide ATC International and Gearon with at least twenty (20)
days’ prior notice in writing of any intended mailing of notice to stockholders
for a meeting at which directors are to be elected. ATC and Gearon shall notify
Holding in writing within ten (10) days of actual receipt of such notice of the
person designated by him as nominee for election as a director. In the absence
of any notice from ATC International or Gearon, as the case may be, the director
or directors then serving and previously designated by him shall be deemed to
have been redesignated.

 

- 3 -



--------------------------------------------------------------------------------

(c) Any director designated by ATC International or Gearon shall be subject to
removal for cause by the vote of (i) the directors of Holding to the extent
permitted by applicable Law or (ii) the stockholders of Holding in accordance
with applicable Law. ATC International and Gearon shall also be entitled to
require that any member of the Holding Board so designated by it or him pursuant
to this Section be removed or replaced by it or him.

 

(d) In the event any designee for nomination of ATC International or Gearon as
director shall cease for any reason to serve as a director, including without
limitation removal pursuant to the preceding paragraph or resignation, ATC
International or Gearon, as the case may be, shall have the right to designate a
replacement to fill such vacancy upon notice to Holding. Holding shall, unless
Holding Board shall have elected such designee to Holding Board, solicit
stockholder approval for the election of such nominee as a director in
accordance with the provisions of this Section.

 

(e) ATC International and Gearon covenant and agree that so long as the other
has the right to nominate a director to Holding Board in accordance with the
provisions of this Agreement, at any meeting of the stockholders of Holding,
however called, and at every adjournment thereof, and in any action by written
consent of the stockholders of Holding, to vote all of the shares of capital
stock of Holding entitled to vote thereon then owned or controlled by such
Person in favor of the election of the nominee or nominees of the other pursuant
to the provisions of this Section.

 

(f) ATC International covenants and agrees that, until the occurrence of a
Forfeiture Event or the earlier termination by Gearon of his employment with
Holding, whether with or without Good Reason, it will cause its nominees as
directors to vote for the election of Gearon as president of Holding. It is also
the understanding of the parties, that Gearon’s compensation shall, taking into
account the compensation to be paid to him by Other Holding, ATC and its
subsidiaries, be determined annually by the Holding Board, all of which (other
than US$100,000 (subject to proportionate increased based on future increases
for other ATC senior management), which is to be paid by ATC) shall be paid by
Holding or Other Holding.

 

Section 5. Restrictions on Transfers of Holding Securities. Without the written
consent of ATC, except in accordance with the provisions of Section 6 or
pursuant to a Permitted Transfer, neither Gearon nor any other Stockholder shall
Transfer all or any part of the Holding Securities at the time held by it to any
Person (a) prior to July 1, 2006 and (b) thereafter except in accordance with
the provisions of Section 7.

 

Section 6. Put and Call; Tagalong Right.

 

(a) Gearon Put. Gearon may, at any time after the soonest to occur of (i)
December 31, 2004, (ii) an ATC Change of Control, (iii) a Holding Change of
Control, (iv) his death or Disability, or (v) termination by Gearon of his
employment for Good Reason, or (vi) termination by ATC of Gearon’s employment
for any reason not involving a Forfeiture Event, require ATC to purchase at the
Put/Call Price for the Holding Securities of all but not less than all of the
Holding Securities then owned by him. Any such election (which may not, in any
event, be made prior to the date that is six (6) months and one (1) day after
the date of this Agreement) shall be made by written notice from Gearon to ATC
(the “Put Notice”) of its election to that effect. Gearon shall send a copy of
the Put Notice to each of the other Stockholders. In such event, each of the
other Stockholders shall have the right, exercised by written notice to ATC
delivered within twenty (20) days of the mailing of the Put Notice to him, to
require ATC to purchase at the Put/Call Price for the Holding Securities to be
sold by such Stockholder (an “Electing Put Stockholder”) all but not less than
all of the Holding Securities then owned by each Electing Put Stockholder. For
purposes of this Section 6(a), the Put/Call Price shall be determined as of the
later of

 

- 4 -



--------------------------------------------------------------------------------

December 31, 2004 or the date of the Put Notice; provided, however, with respect
to each Electing Put Stockholder who has not held the Holding Securities
proposed to be sold by him for a period of at least six (6) months and one (1)
day as of the date of the Put Notice, the Put/Call Price shall be determined as
of the date such Holding Securities were held by him for a period of at least
six (6) months and one (1) day.

 

The closing pursuant to this Section shall occur at 10:00 a.m., local time, on
the later of December 31, 2004 or the sixtieth (60th) day (or, if such day is
not a Business Day, the next succeeding Business Day) following the date of
receipt by ATC of the Put Notice, at the principal executive offices of ATC, or
such other time, date and place as ATC and Gearon shall reasonably agree (notice
of which shall be given by ATC to each Electing Put Stockholder); provided,
however, notwithstanding the foregoing, if, on the proposed closing date, any
Electing Stockholder has not held the Holding Securities proposed to be sold by
him for a period of at least six (6) months and one (1) day, then the closing
with respect to those Holding Securities shall occur at 10:00 a.m., local time,
on the tenth (10th) day (or, if such day is not a Business Day, the next
succeeding Business Day) following the expiration of such six (6) months and one
(1) day. Each of the following (unless and except to the extent waived by ATC
and Gearon) shall be a condition of the obligation of ATC, Gearon and each
Electing Put Stockholder to proceed with any such purchase and sale: (i) ATC and
Gearon shall have obtained all lender and other third-party consents, if any,
required in connection with such purchase and sale, (ii) there shall be no suit,
action or proceeding pending on the date of closing before or by any court or
other governmental authority seeking to restrain or prohibit, or material
damages or other relief in connection with, the purchase and sale, and (iii)
ATC, Gearon and the Electing Put Stockholders shall have entered into a
securities purchase agreement in form, scope and substance customary in
comparable transactions and reasonably satisfactory to ATC and Gearon, including
representations and warranties, covenants, closing certificates and opinions,
and indemnities.

 

(b) ATC Call. ATC may, at any time after (i) December 31, 2005, require Gearon
to sell at the Put/Call Price and each other Stockholder to sell at the Put/Call
Price for the Holding Securities to be sold by him all but not less than all of
the Holding Securities then owned by him, or (ii) the soonest to occur of (x)
the death or Disability of Gearon, (y) a Gearon Termination Event, or (z) a
Forfeiture Event require each member of the Gearon Group to sell at the Put/Call
Price all but not less than all of the Holding Securities then owned by him. Any
such election (which may not, in any event, be made prior to the date that is
six (6) months and one (1) day after the date of this Agreement) shall be made
by written notice from ATC to Gearon and, as applicable, each other Stockholder
(the “Call Notice”) of his election to that effect. For purposes of this Section
6(b), the Put/Call Price shall be determined as of the later of December 31,
2005 or the date of the Call Notice; provided, however, with respect to each
other Stockholder who has not held the Holding Securities proposed to be sold by
him for a period of at least six (6) months and one (1) day as of the date of
the Call Notice, the Put/Call Price shall be determined as of the date such
Holding Securities were held by him for a period of at least six (6) months and
one (1) day. The closing pursuant to this Section shall occur at 10:00 a.m.,
local time, on the later of December 31, 2005 or the sixtieth (60th) day (or, if
such day is not a Business Day, the next succeeding Business Day) following the
date of receipt by Gearon and, as applicable, the other Stockholders of the Call
Notice, at the principal executive offices of ATC, or such other time, date and
place as ATC and Gearon shall reasonably agree (notice of which shall be given
by ATC to each other Stockholder); provided, however, notwithstanding the
foregoing, if, on the proposed closing date, any other Stockholder has not held
the Holding Securities proposed to be sold by him for a period of at least six
(6) months and one (1) day, then the closing with respect to those Holding
Securities shall occur at 10:00 a.m., local time, on the tenth (10th) day (or,
if such day is not a Business Day, the next succeeding Business Day) following
the expiration of such six (6) months and one(1) day. Each of the following
(unless and except to the extent waived by ATC and Gearon) shall be a condition
of the obligation of ATC, Gearon and, as applicable, the other Stockholders to
proceed with any such purchase and sale: (i) ATC and Gearon shall have obtained

 

- 5 -



--------------------------------------------------------------------------------

all lender and other third-party consents, if any, required in connection with
such purchase and sale, (ii) there shall be no suit, action or proceeding
pending on the date of closing before or by any court or other governmental
authority seeking to restrain or prohibit, or material damages or other relief
in connection with, the purchase and sale, and (iii) ATC, Gearon and, as
applicable, the other Stockholders shall have entered into a securities purchase
agreement in form, scope and substance customary in comparable transactions and
reasonably satisfactory to ATC and Gearon, including representations and
warranties, covenants, closing certificates and opinions, and indemnities.

 

(c) Closing. At the closing Gearon and, as applicable, the Electing Put
Stockholders or the other Stockholders shall convey the Holding Securities to be
sold by it, properly endorsed for transfer, free of all Liens, and the
applicable Put/Call Price shall be paid by wire transfer of immediately
available funds or, at the election of ATC, shares of ATC Common Stock, or any
combination thereof. If any shares of ATC Common Stock are so delivered, they
shall be (i) valued at Fair Market Value as of the applicable closing date and
(ii) entitled to the benefit of the ATC Registration Rights Agreement. At the
election of ATC, the Holding Securities to be purchased may be acquired in the
name of one or more nominees, including without limitation Holding (whether or
not any such nominee is an Affiliate of ATC); provided, however, that any such
nominee is designated by written notice given at least five (5) days prior to
the date of closing.

 

(d) Gearon and Other Stockholder Tagalong Right. In addition to the rights of
Gearon and the other Stockholders set forth in Section 6(a), if a Holding Change
of Control is likely to occur, ATC shall give prompt written notice (the
“Holding Change of Control Notice”) of the likelihood of such occurrence to
Gearon and the other Stockholders, which notice shall describe, in reasonable
detail, the material terms and conditions of such transaction (the “Holding
Change of Control Transaction”). As a condition to the consummation of any
Transfer by ATC in connection with a Holding Change of Control Transaction,
Gearon and each other Stockholder shall have the right, exercised by written
notice to ATC within ten (10) business days of its receipt of the Holding Change
of Control Notice, to participate in the Holding Change of Control Transaction
on the same terms and conditions as ATC (i.e., to sell or otherwise transfer the
same relative proportion of its holdings as is ATC for the same type and per
share amount of consideration). If Gearon or any other Stockholder elects to
participate in a Holding Change of Control Transaction, it shall be required to
execute and deliver all of the documents executed and delivered by ATC and to be
bound by all of the same terms and conditions. The failure of Gearon or any
other Stockholder to give timely notice of its election to participate in a
Holding Change of Control Transaction in accordance with this Section 6(d) shall
be deemed to be an irrevocable election by it not to so participate.

 

Section 7. Right of First Refusal on Holding Securities. If at any time on or
after July 1, 2006 (prior to which time any such Transfer is prohibited pursuant
to the provisions of Section 5), Gearon or any other Stockholder (an “Electing
Offering Stockholder”) desires to Transfer any Holding Securities to any Third
Party (the “Proposed Transfer”), it shall, prior to committing to the Proposed
Transfer to any such Third Party, offer to sell such Holding Securities in
accordance with the procedures, and upon the terms, set forth below.

 

(a) Gearon or the Electing Offering Stockholder shall send a written notice (a
“Transfer Notice”) to Gearon (in the case of an Electing Offering Stockholder),
Holding and ATC, which Transfer Notice shall state that Gearon or the Electing
Offering Stockholder intends to effect a Proposed Transfer and shall specify the
number and class or type of Holding Securities (the “Offered Securities”)
subject to the Proposed Transfer, the name and address of the Third Party or
Third Parties to whom such Transfer is proposed to be made (or if no particular
Third Party is identified, then the general class of Persons to whom the
Transfer is proposed to be made), a price per share which shall be the minimum
price at which Gearon or the Electing Offering Stockholder

 

- 6 -



--------------------------------------------------------------------------------

proposes to effect the Proposed Transfer (the “Minimum Price”) and the other
material terms and conditions (including, without limitation, representations
and warranties to be made and any indemnification to be provided) on which
Gearon or the Electing Offering Stockholder proposes to Transfer the Offered
Securities. The Transfer Notice shall contain an affirmation by Gearon or the
Electing Offering Stockholder that it has a reasonable expectation of being able
to effect a Transfer of the Offered Securities at the Minimum Price and on such
other terms and conditions to such Third Party or Third Parties (or class of
Persons), and shall recite the basis for such expectation. The Transfer Notice
shall constitute an offer (the “First Refusal Offer”) to Transfer the Offered
Securities to Gearon (in the case of a proposed Transfer by an Electing Offering
Stockholder), Holding (in the case of a proposed Transfer by Gearon and, to such
extent, if any, that the First Refusal Offer is not accepted by Gearon, by an
Electing Offering Stockholder), and, to such extent, if any, that the First
Refusal Offer is not accepted by Holding, to Transfer the Offered Securities to
ATC, in each case in accordance with this Section, for a cash price equal to one
hundred percent (100%) of the Minimum Price and on other terms and conditions,
if any, no less favorable to Gearon (in the case of a proposed Transfer by an
Electing Offering Stockholder), Holding and ATC than those proposed to be
offered to such Third Party or Third Parties (or class of Persons). If any
portion of the consideration to be paid to Gearon or an Electing Offering
Stockholder in the Proposed Transfer shall consist of assets other than cash, in
determining the price the Offered Securities are to be offered to Gearon (in the
case of a proposed Transfer by an Electing Offering Stockholder), Holding and
ATC, the fair cash value of such assets shall be considered.

 

(b) Subject to Section 7(f), in the case of a proposed Transfer by an Electing
Offering Stockholder, the right of first refusal may be exercised by Gearon by
delivery of a written notice to such Electing Offering Stockholder, Holding and
to ATC within twenty (20) days after receipt by Gearon of the Transfer Notice
(the “Gearon Notice Period”), which notice shall state the number of Offered
Securities Gearon intends to purchase pursuant to this paragraph (b). If Gearon
fails to respond to an Electing Offering Stockholder within the Gearon Notice
Period, the failure shall be deemed a rejection by Gearon of the First Refusal
Offer.

 

(c) Subject to Section 7(f), the right of first refusal may be exercised by
Holding by delivery of a written notice to Gearon or an Electing Offering
Stockholder and to ATC within twenty (20) days after receipt by Holding of the
Transfer Notice (the “Holding Notice Period”), which notice shall state the
number of Offered Securities Holding intends to purchase pursuant to this
paragraph (c). If Holding fails to respond to Gearon or an Electing Offering
Stockholder within the Holding Notice Period, the failure shall be deemed a
rejection by Holding of the First Refusal Offer.

 

(d) Subject to Section 7(f), to the extent Holding rejects the First Refusal
Offer or exercises the right of first refusal with respect to fewer than all of
the Offered Securities, ATC may exercise the First Refusal Offer within ten (10)
days after the rejection by Holding of its right of first refusal pursuant to
Section 7(c) (the “ATC Notice Period”), by delivery of a written notice to
Gearon or an Electing Offering Stockholder within the ATC Notice Period with
respect to the balance or all of the Offered Securities, as applicable. If ATC
fails to respond to Gearon or an Electing Offering Stockholder within the ATC
Notice Period, the failure shall be deemed a rejection of the First Refusal
Offer.

 

(e) If the First Refusal Offer is accepted in its entirety by Gearon, Holding
and/or ATC, the purchase of the Offered Securities by Gearon, Holding and/or ATC
pursuant to this Section shall take place at 10:00 a.m., local time, at the
principal executive offices of ATC, on such date within thirty (30) days after
the expiration of the Holding Notice Period as Gearon,

 

- 7 -



--------------------------------------------------------------------------------

Holding and/or ATC shall notify Gearon or an Electing Offering Stockholder of in
writing at least five (5) days prior to such closing, on the terms and
conditions of the Proposed Transfer, and Gearon, Holding and/or ATC and Gearon
or an Electing Offering Stockholder shall enter into a securities purchase
agreement containing the Minimum Price and the other terms and conditions set
forth in the Proposed Transfer. The Minimum Price for the Offered Securities
purchased by Gearon, Holding and ATC shall be paid by wire transfer to Gearon or
an Electing Offering Stockholder against receipt of a certificate or
certificates representing all Offered Securities so purchased, properly endorsed
for transfer, free and clear of all Liens. At the election of ATC, the Holding
Securities, if any, to be purchased by it may be acquired in the name of one or
more nominees (whether or not any such nominee is an Affiliate of ATC);
provided, however, that any such nominee is designated by written notice given
at least five (5) days prior to the date of closing.

 

(f) Any purchase of the Offered Securities by Gearon, Holding and/or ATC
pursuant to this Section shall be conditioned (by Gearon or an Electing Offering
Stockholder) upon Gearon, Holding and/or ATC exercising in the aggregate the
right of first refusal with respect to all of the Offered Securities.

 

(g) Notwithstanding anything to the contrary contained herein, if Gearon,
Holding and/or ATC have not exercised the right of first refusal with respect to
all of the Offered Securities pursuant to this Section, then Gearon or an
Electing Offering Stockholder may, subject to the provisions of Section 5,
Transfer to the Third Party or Third Parties specified in the Notice (or to a
member of the class of Persons described in the Notice) (the “Third Party
Transferee”) on the terms and conditions of the Proposed Transfer all but not
less than all of the Offered Securities; provided, however, that such sale is
consummated within ninety (90) days from the expiration of the Holding Notice
Period; and provided further, however, that such Third Party Transferee shall
agree, in writing, in advance with Gearon, Holding and ATC to be bound by and to
comply with all applicable provisions of this Agreement to the same extent as if
such Third Party Transferee were Gearon or an Electing Offering Stockholder, as
applicable. If such sale is not consummated within such ninety (90)-day period,
the restrictions provided for in this Section shall again become effective, and
no Transfer of such Offered Securities may be made thereafter without again
offering the same to Gearon, Holding and ATC in accordance with the terms and
conditions of this Agreement. Any reduction in the Minimum Price or any material
change in any of the other material terms and conditions of the Proposed
Transfer favorable to the Third Party Transferee shall constitute a new Proposed
Transfer and shall require Gearon or an Electing Offering Stockholder to comply
with all of the provisions of this Section.

 

(h) The provisions of this Section shall not apply to any Transfer by Gearon or
an Electing Offering Stockholder pursuant to Section 6.

 

Section 8. Holding Stock Option Plan. Holding and ATC, jointly and severally,
covenant and agree that Holding will, as soon as reasonably practicable, adopt
the Plan which will contain terms and conditions comparable to those of the 1997
Stock Option Plan, as amended, of ATC, except as follows:

 

(a) Number of Shares. The Plan will cover a number of shares of Holding Common
Stock equal to ten and thirty-two one-hundredths percent (10.32%) of the number
of shares of Holding Common Stock to be outstanding on a pro forma basis
assuming all shares covered by the Plan were issued and outstanding.

 

(b) Prospective Optionees. Options will be granted from time to time to such
individuals as may, from time to time, be an officer, employee or independent
consultant or adviser to Holding and are approved by the Holding Board. ATC
hereby approves the individuals listed in Schedule A attached hereto and made a
part hereof as eligible to acquire Options.

 

- 8 -



--------------------------------------------------------------------------------

(c) Certain Option Terms. Options will not, except as hereinafter provided, vest
prior to July 1, 2006, at which time they will vest in their entirety, but will
be subject to earlier vesting under certain circumstances, including the
exercise by Gearon of the put pursuant to the provisions of Section 6(a) or the
exercise by ATC of the call pursuant to the provisions of Section 6(b)(i), and
will be cancelled in its entirety upon the termination of the optionee for cause
or his terminating his employment other than for good reason.

 

(d) Noncompetition Agreements. It will be a condition of any grant of Options
under the Plan that the optionee execute and deliver to Holding, a
noncompetition agreement substantially in the form of the Gearon Noncompetition
Agreement, modified, to the extent deemed reasonably necessary by Holding, to
ensure compliance with applicable law.

 

Section 9. Miscellaneous Provisions.

 

(a) Termination. This Agreement shall continue until, and shall terminate
immediately upon, (a) execution of a written agreement of termination by (i) ATC
and (ii) Gearon, so long as he or any member of the Gearon Group owns any
Holding Common Stock, or, at such time as no member of the Gearon Group owns any
Holding Common Stock, a majority in interest of the other Stockholders (on a
fully diluted basis) or (b) ATC (and/or its Affiliates) owning all of the
outstanding shares of Holding Common Stock.

 

(b) Expenses. Whether or not the transactions contemplated hereby shall be
consummated, each party will pay all of its respective expenses in connection
with such transactions and in connection with any amendments or waivers (whether
or not the same become effective) under or in respect of this Agreement.

 

(c) Assignment; Successors and Assigns. This Agreement shall not be assignable
by any party and any such assignment shall be null and void, except that it
shall inure to the benefit of and be binding upon any successor to any party by
operation of Law, including by way of merger, consolidation or sale of all or
substantially all of its assets, and any of the parties may assign its rights
and remedies hereunder to any bank or other financial institution that has
loaned funds or otherwise extended credit to it or any of its Affiliates. This
Agreement shall be binding upon and inure solely to the benefit of the parties
and their permitted successors and assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any person any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement,
except as otherwise provided in this Section.

 

(d) Notices and Communications. All notices and other communications which by
any provision of this Agreement are required or permitted to be given shall be
given in writing and shall be effective (i) five (5) days after being mailed by
first-class, express mail, postage prepaid, (ii) the next day when sent by
overnight by a nationally recognized overnight mail courier service, (iii) upon
confirmation when sent by telegram, telecopy or other similar form of rapid
transmission, confirmed by mailing (by first class or express mail, postage
prepaid, or nationally recognized overnight mail courier service) written
confirmation at substantially the same time as such rapid transmission, or (iv)
upon delivery personally delivered to the receiving party (if an individual) or
an officer or other responsible individual of the receiving party. All such
communications shall be mailed, set or delivered as set forth below or at such
other addresses as the party entitled thereto shall have designated by notice as
herein provided.

 

- 9 -



--------------------------------------------------------------------------------

(i) if to Holding or ATC, at 116 Huntington Avenue, Boston, Massachusetts 02116
Attention: Chief Executive Officer and Chief Financial Officer, Telecopier No.:
(617) 375-7575 with a copy (which shall not constitute notice to ATC or Holding)
to Sullivan & Worcester LLP, One Post Office Square, Boston, Massachusetts
02109, Attention: William J. Curry, Esq., Telecopier No.: (617) 338-2880);

 

(ii) if to Gearon, at 3200 Cobb Galleria Parkway, Suite 205, Atlanta, Georgia
30339, Telecopier No: (770) 952-4999 with a copy (which shall not constitute
notice to Gearon) to Jack Hardin, 229 Peachtree Street NE, Atlanta, Georgia
30303-1601, Telecopier No: (404) 525-2224; and

 

(iii) if to any other Stockholder, at his address as it appears on the stock
register of Holding.

 

(e) Amendments and Waivers. Changes in or additions to this Agreement may be
made, or compliance with any term, covenant, agreement, condition or provision
set forth herein may be omitted or waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
consent in writing of the parties hereto. No delay on the part of any party at
any time or times in the exercise of any right or remedy shall operate as a
waiver thereof. Any consent may be given subject to satisfaction of conditions
stated therein. The failure to insist upon the strict provisions of any
covenant, term, condition or other provision of this Agreement or to exercise
any right or remedy thereunder shall not constitute a waiver of any such
covenant, term, condition or other provision thereof or default in connection
therewith. The waiver of any covenant, term, condition or other provision
thereof or default thereunder shall not affect or alter this Agreement in any
other respect, and each and every covenant, term, condition or other provision
of this Agreement shall, in such event, continue in full force and effect,
except as so waived, and shall be operative with respect to any other then
existing or subsequent default in connection therewith.

 

(f) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by, and construed in accordance with, the
applicable Laws of the United States of America and the Laws of the State of
Delaware applicable to contracts made and performed in such State and, in any
event, without giving effect to any choice or conflict of laws provision or rule
that would cause the application of domestic substantive laws of any other
jurisdiction.

 

(g) Entire Agreement. This Agreement (including the Exhibits) constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements, arrangements, covenants, promises,
conditions, understandings, inducements, representations and negotiations,
expressed or implied, oral or written, between them as to such subject matter.

 

(h) Specific Performance; Other Rights and Remedies. Each party recognizes and
agrees that in the event any other party should refuse to perform any of its
obligations under this Agreement, the remedy at law would be inadequate and
agrees that for breach of such provisions, each party shall be entitled to
injunctive relief and to enforce its rights by an action for specific
performance to the extent permitted by Applicable Law. Each party hereby waives
any requirement for security or the posting of any bond or other surety in
connection with any temporary or permanent award of injunctive, mandatory or
other equitable relief. Nothing herein contained shall be construed as
prohibiting each party from pursuing any other remedies available to it pursuant
to the provisions of, and subject to the limitations contained in, this
Agreement for such breach or threatened breach.

 

- 10 -



--------------------------------------------------------------------------------

(i) Saturdays, Sundays, Holidays, etc. If the last or appointed day for taking
of any action required or permitted hereby shall be a day other than a Business
Day, then such action may be taken on the next succeeding Business Day.

 

(j) Headings; Counterparts. The headings contained in this Agreement are for
reference purposes only and shall not limit or otherwise affect the meaning of
any provision of this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument, binding upon all of the parties hereto. In
pleading or proving any provision of this Agreement, it shall not be necessary
to produce more than one of such counterparts.

 

(k) Severability. If any provision of this Agreement shall be held or deemed to
be, or shall in fact be, invalid, inoperative, illegal or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative, illegal or unenforceable in any other
jurisdiction or in any other case or circumstance or of rendering any other
provision or provisions herein contained invalid, inoperative, illegal or
unenforceable to the extent that such other provisions are not themselves
actually in conflict with such constitution, statute or rule of public policy,
but this Agreement shall be reformed and construed in any such jurisdiction or
case as if such invalid, inoperative, illegal or unenforceable provision had
never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case. Notwithstanding the foregoing, in the event of any
such determination the effect of which is to affect materially and adversely any
party, the parties shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Law in an acceptable manner to the end
that the transactions contemplated by this Agreement are fulfilled and
consummated to the maximum extent possible.

 

(l) Further Acts. Each party agrees that at any time, and from time to time,
before and after the consummation of the transactions contemplated by this
Agreement, it will do all such things and execute and deliver all such other
agreements, instruments and documents and other assurances, as any other party
or its counsel reasonably deems necessary or desirable in order to carry out the
terms and conditions of this Agreement and the transactions contemplated hereby
or to facilitate the enjoyment of any of the rights created hereby or to be
created hereunder. Without limiting the generality of the foregoing, ATC agrees
to use its reasonable business efforts to secure all consents and approvals
required from its lenders or others holding its debt instruments to the extent
necessary to enable it to perform its obligations under this Agreement,
including without limitation any purchase of the Holding Securities from Gearon
or any other Stockholder.

 

(l) Legend on Certificate. Each party acknowledges that no Transfer of any of
the shares of Holding Common Stock held by it may be made except in compliance
with applicable federal and state securities laws. All the certificates or other
instruments representing any of such shares that are now or hereafter held by
such party shall be subject to the terms of this Agreement and shall have
endorsed in writing, stamped or printed, thereon the following legend:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THOSE LAWS. THE SECURITIES ARE ALSO
SUBJECT TO CERTAIN RIGHTS AND RESTRICTIONS, INCLUDING BUT NOT LIMITED TO

 

- 11 -



--------------------------------------------------------------------------------

RESTRICTIONS ON TRANSFER, SET FORTH IN AN AGREEMENT AMONG THE HOLDER, THE
CORPORATION AND CERTAIN STOCKHOLDERS AND OPTIONEES OF THE CORPORATION, AS
AMENDED FROM TIME TO TIME, A COPY OF WHICH IS ON FILE WITH AND AVAILABLE FROM
THE SECRETARY OF THE CORPORATION UPON WRITTEN REQUEST.”

 

(m) Effectiveness of Transfers. Any Holding Securities transferred by any party
to this Agreement shall be held by the transferee thereof pursuant to this
Agreement. Such transferee shall, except as otherwise expressly stated herein,
have all the rights and be subject to all of the obligations of its transferor
(including in the case of a Gearon Holder all of those of Gearon) under this
Agreement automatically and without requiring any further act by such transferee
or by any parties to this Agreement. Without affecting the preceding sentence,
if such transferee is not a party to this Agreement on the date of such
Transfer, then such transferee, as a condition to such Transfer, shall confirm
such transferee’s obligations hereunder in accordance with Section 9(n). No
Transfer of Holding Securities shall be recorded on Holding’s books and records,
and no such Transfer shall be otherwise effective, unless such Transfer is made
in accordance with the terms and conditions of this Agreement, and Holding is
hereby authorized by all of the parties to enter appropriate stop transfer
notations on its transfer records to give effect to this Agreement. No actual or
purported Transfer of any Holding Securities (or any portion thereof), nor any
right thereto, whether voluntary or involuntary, direct or indirect, which is in
violation of any provision of this Agreement shall be valid or effective to
grant any Person any right, title or interest in or to such Holding Securities
(or portion thereof) or any rights as a stockholder of Holding. Anything in this
Section or elsewhere in this Agreement to the contrary notwithstanding, (i) no
ATC Holder other than ATC shall have any obligation under Section 3 or 6, it
being the intent of the parties that any such ATC Holder shall be obligated only
under Sections 4 and 9, but any such ATC Holder may, except as it may have
otherwise agreed in writing with ATC (or any other ATC Holder), exercise the
rights of ATC (or any such ATC Holder) set forth in this Agreement, and (ii) ATC
shall remain obligated, to the greatest extent applicable, under all Sections of
this Agreement notwithstanding any Transfer of all or any part of the Holding
Securities owned by it or any of its Affiliates.

 

(n) Additional Stockholders. Any Person acquiring any shares of Holding capital
stock shall on or before the Transfer or issuance to it of such shares, sign a
counterpart signature page hereto in form reasonably satisfactory to Holding,
Gearon and ATC and shall thereby become a party to this Agreement. Holding shall
require each Person acquiring any shares of capital stock of Holding or an
option, warrant or other right to purchase shares of capital stock of Holding
under any option or other equity participation plan to execute a counterpart
signature page hereto.

 

(o) Power of Attorney. Gearon and each other Stockholder hereby appoints ATC as
its agent and attorney-in-fact, which appointment is coupled with an interest,
and is irrevocable, for purposes of executing and delivering all such
agreements, instruments and documents necessary or desirable in order to
effectuate the provisions of this Agreement, including without limitation the
right and power to transfer the Holding Securities of Gearon and such other
Stockholder to ATC in accordance with the provisions of Sections 6 and 7.
Notwithstanding the foregoing, if Gearon or any other Stockholder shall have
given a good faith written notice to ATC specifying in reasonable detail that a
bona fide dispute exists between the parties relating to the potential exercise
of such power of attorney, ATC shall not be entitled to exercise it until
further written notice from Gearon or such other Stockholder or a final,
nonappealable judicial order or decision.

 

(p) Mutual Drafting. This Agreement is the result of the joint efforts of the
parties, and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of the parties and there shall be no construction
against any party based on any presumption of that party’s involvement in the
drafting thereof. Each of the parties is a sophisticated legal entity or
individual that was advised by experienced counsel and, to the extent it deemed
necessary, other advisors in connection with this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement, as of the
date and year first above written.

 

ATC South America Holding Corp.

By:

 

/s/

--------------------------------------------------------------------------------

Name:

   

Title:

   

American Tower Corporation

By:

 

/s/ James Taiclet., Jr.

--------------------------------------------------------------------------------

Name:

 

James Taiclet, Jr.

Title:

 

President and CEO

American Tower International, Inc.

By:

 

/s/ James Taiclet., Jr.

--------------------------------------------------------------------------------

Name:

 

James Taiclet, Jr.

Title:

 

President and CEO

   

/s/ J. Michael Gearon, Jr.

--------------------------------------------------------------------------------

   

J. Michael Gearon, Jr.

 

- 13 -



--------------------------------------------------------------------------------

APPENDIX A

 

“Adjusted EBITDA” shall mean the excess of (a) the earnings before taxes,
interest, and depreciation and amortization of Holding over (b) a reasonable
allocation of administrative overhead of ATC and its subsidiaries, to the extent
(i) ATC actually provides administrative services to Holding and (ii) expenses
related to such services are not already deducted from earnings. Adjusted EBITDA
shall, unless ATC and Gearon agree on the amount, be determined by the
independent accountants of Holding, whose determination shall, unless objected
to in writing by Gearon within ten (10) Business Days of the delivery of such
determination, be binding and conclusive on all of the Parties. If Gearon shall
so timely object, it shall have the right to submit the matter to an independent
accounting firm reasonably acceptable to ATC and Gearon whose determination
shall be binding and conclusive on all of the Parties and whose expenses shall
be paid by Gearon unless its determination of Adjusted EBITDA is more than five
percent (5%) greater than that determined by Holding’s independent accountants
in which event they shall be paid by ATC.

 

“Affiliate”, when used with respect to any Person, shall mean (a) any other
Person at the time directly or indirectly controlling, controlled by or under
direct or indirect common control with such Person, (b) any other Person of
which such Person at the time owns, or has the right to acquire, directly or
indirectly, five percent (5%) or more on a consolidated basis of the equity or
beneficial interests, (c) any other Person which at the time owns, or has the
right to acquire, directly or indirectly, five percent (5%) or more of any class
of the capital stock or beneficial interests of such Person, (d) any executive
officer or director of such Person, and (e) when used with respect to an
individual, shall include a spouse, any ancestor or descendant, or any other
relative (by blood, adoption or marriage), within the third degree of such
individual. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power to direct or cause
the direction of the management or policies of such Person or the disposition of
its assets or properties, whether by stock, equity or other ownership, by
contract, arrangement or understanding, or otherwise.

 

“ATC” shall have the meaning given to it in the preamble.

 

“ATC Change of Control” shall mean the acquisition, directly or indirectly, by
any Person or group (as such term is used in Section 13(d)(3) of the Exchange
Act), other than any Person who is, as of the date hereof, an executive officer,
director or the holder of five percent (5%) or more of the aggregate voting
power of all classes of common stock of ATC, or any Affiliate of any such
officer, director or holder, or any group of which any such officer, director,
holder or Affiliate is a member, of more than fifty percent (50%), of the
aggregate voting power of all classes of common stock of ATC.

 

“ATC Common Stock” shall mean the Class A Common Stock, par value $.01 per
share, of ATC or any publicly traded class of common stock into which such stock
shall have been converted or exchanged pursuant to any recapitalization,
reorganization, merger, consolidation or similar event.

 

“ATC Holder(s)” shall mean ATC, ATC International, any Affiliate of ATC or ATC
International to whom any Holding Securities may from time to time be
transferred and any other Person deriving its interest, directly or indirectly,
in any Holding Securities from any of the foregoing, other than any Gearon
Holder or other Stockholder.

 

“ATC International” shall have the meaning given to it in the preamble.

 

- 14 -



--------------------------------------------------------------------------------

“ATC Registration Rights Agreement” shall mean the Amended and Restated
Registration Rights Agreement dated February 25, 1999, as heretofore and
hereafter amended.

 

“Authority” shall mean any governmental or quasi-governmental authority, whether
administrative, executive, judicial, legislative or other, or any combination
thereof, including without limitation any federal, state, territorial, county,
municipal or other government or governmental or quasi-governmental agency,
arbitrator, authority, board, body, branch, bureau, or comparable agency or
Entity, commission, corporation, court, department, instrumentality, mediator,
panel, system or other political unit or subdivision or other Entity of any of
the foregoing, whether domestic or foreign.

 

“Business Day” shall mean any day, other than a Saturday, Sunday or legal
holiday, on which banks in Atlanta, Georgia and Boston, Massachusetts are
permitted to be open for business.

 

“Call Notice” shall have the meaning given to it in Section 6(b).

 

“Core Business” shall mean the ownership, operation, construction, leasing and
management of telecommunications towers and related businesses such as site
acquisition and zoning activities, but shall exclude, without limitation, (a)
marketing and sale of equipment and components, (b) providing integrated
satellite and fiber network access services (i.e., teleports), and (c)
engineering services, such as wireless broadband and wireless network design and
implementation; radio frequency network design; drive testing; performance
engineering; technical planning for spectrum license holders; upgrading networks
to 3G; transport engineering; and interconnection and microwave services.

 

“Disability” shall mean a condition (mental or physical or both) which, in the
good faith judgment of the Holding Board, renders Gearon, in his capacity as an
executive officer of Holding, and by reason of incapacity (mental or physical or
both) unable to perform properly his duties as such executive officer for a
period of not less than six (6) months during any twenty-four (24) month period.

 

“Electing Offering Stockholder” shall have the meaning given to it in Section
6(a).

 

“Electing Put Stockholder” shall have the meaning given to it in Section 6(a).

 

“Entity” shall mean any corporation, partnership, limited liability company,
trust, unincorporated association, government or any agency or political
subdivision thereof.

 

“Fair Market Value” shall mean, with respect to the ATC Common Stock, (a) the
average of the high and low reported sales prices, regular way, or, in the event
that no sale takes place on any day, the average of the reported high and low
bid and asked prices, regular way, in either case as reported on the principal
stock exchange on which such stock is listed, or, if not so listed, on the
Nasdaq National Market System; or (b) if such stock is not so listed, (i) the
average of the high and low bid and high and low asked prices on each such day
in the over-the-counter market as reported by Nasdaq, or (ii) if bid and asked
prices for such security on any day shall not have been reported through Nasdaq,
the average of the bid and asked prices for such day as furnished by any New
York Stock Exchange member firm regularly making a market in such security
selected for such purpose by ATC; in each case for the twenty (20) trading days
ending five business days prior to the date as of which such Fair Market Value
is being determined.

 

“First Refusal Offer” shall have the meaning given to it in Section 7(a).

 

- 15 -



--------------------------------------------------------------------------------

“Forfeiture Event” shall mean any of the following acts (other than as a result
of the death or Disability of Gearon) committed by Gearon:

 

(a) any willful or gross failure or refusal to perform, or any willful or gross
misconduct in the performance of, any significant portion of his obligations,
duties and responsibilities as an executive officer of Holding, the effect of
which has been or reasonably could be expected to materially and adversely
affect the business of ATC or any of its Affiliates, as determined in good faith
by the ATC Board of Directors, and that (i) is incapable of cure, or (ii) has
not been cured or remedied as promptly as is reasonably possible (and in any
event within thirty (30) days) after written notice from the Holding Board to
Gearon specifying in reasonable detail the nature of such failure, refusal or
misconduct, or

 

(b) material breach of the provisions of Section 2, 3 or 4 of the Gearon
Noncompetition Agreement which (i) is incapable of cure, or (ii) has not been
cured or remedied promptly (and in any event within thirty (30) days) after
written notice from the Holding Board to Gearon specifying in reasonable detail
the nature of such breach, or

 

(c) Gearon is convicted of, pleads guilty or nolo contendero to any act of
fraud, embezzlement or misappropriation or other crime involving moral turpitude
in connection with his employment by Holding or any of its Affiliates intended
by Gearon to result in substantial personal enrichment and which adversely
affects the business of ATC or any of its Affiliates, all as determined in good
faith by the ATC Board of Directors.

 

“Gearon” shall have the meaning given to it in the preamble and shall, to the
extent applicable, include his heirs, legal representatives and trustees.

 

“Gearon Holder(s)” shall mean any member of the Gearon Group, any Affiliate of
any of the foregoing or any other Person deriving its interest, directly or
indirectly, from any member of the Gearon Group or any Affiliate of any of the
foregoing, other than any ATC Holder.

 

“Gearon Group” shall mean (a) Gearon, (b) any spouse, ancestor or descendant, or
other relative (by blood, adoption or marriage, past or present), within the
third degree of Gearon, (c) any Affiliate of any of the individuals included
within clause (a) or (b), and (d) any trust for the benefit of any of the
Persons included within clause (a), (b) or (c).

 

“Gearon Notice Period” shall have the meaning given to it in Section 7(b).

 

“Gearon Noncompetiton Agreement” shall mean the agreement, of even date, by and
among, Holding, Other Holding, ATC and Gearon.

 

“Gearon Termination Event” shall mean the termination by (a) Gearon of his
employment with Holding other than a termination for Good Reason following an
ATC Change of Control or a Holding Change of Control, or (b) Holding of Gearon’s
employment as a result of (i) a Forfeiture Event or (ii) a material breach by
Gearon of any material provision of this Agreement, or any of the Related
Documents which (x) is incapable of cure, or (y) has not been cured or remedied
promptly (and in any event within thirty (30) days) after written notice from
the Holding Board to Gearon, specifying in reasonable detail the nature of such
breach.

 

“Good Reason” shall mean:

 

(a) the assignment to Gearon of any duties inconsistent in any material respect
with his position, authority, duties or responsibilities as contemplated in
Section 4(f) or any other action by Holding, Other Holding or their Affiliates
that results in a diminution, in any material respect, in such position,
authority, duties or responsibilities; or

 

- 16 -



--------------------------------------------------------------------------------

(b) an ATC Change of Control or a Holding Change of Control; or

 

(c) a material reduction in Gearon’s compensation or other benefits (taking into
account the compensation and other benefits from all Affiliates of Holding from
whom he may, from time to time, receive compensation), the result of which is to
place Gearon in a materially less favorable position as to such compensation and
benefits compared to other employees of Holding and its Affiliates of similar
stature and position; or

 

(d) any other failure by Holding or ATC to comply in any material respect with
any material provision of this Agreement or by Other Holding or ATC to comply in
any material respect with any material provision of the Other Agreement;

 

that (i) is incapable of cure, or (ii) has not been cured or remedied promptly
(and in any event within thirty (30) days) after written notice to the Holding
Board and ATC from Gearon specifying in reasonable detail the nature of such
assignment, action, reduction or failure.

 

“Holding” shall have the meaning given to it in the preamble

 

“Holding Board” shall have the meaning given to it in Section 4(a).

 

“Holding Change of Control” shall mean the acquisition, directly or indirectly,
by any Person or group (as such term is used in Section 13(d)(3) of the Exchange
Act), other than ATC or any of its subsidiaries or any Person who is, as of the
date hereof, an executive officer, director or the holder of five percent (5%)
or more of the ATC Common Stock, or any Affiliate of any such officer, director
or holder, or any group of which any such officer, director, holder or Affiliate
is a member, of more than fifty percent (50%), of the voting power of all
classes of common stock of Holding.

 

“Holding Change of Control Notice” shall have the meaning given to it in Section
6(d).

 

“Holding Change of Control Transaction” shall have the meaning given to it in
Section 6(d).

 

“Holding Common Stock” shall mean all shares of Common Stock, par value $.01 per
share, of Holding.

 

“Holding Notice Period” shall have the meaning given to it in Section 7(c).

 

“Holding Securities” shall mean all shares of Holding Common Stock from time to
owned by Gearon or any other Person other than the ATC Holders.

 

“Holding Value” shall mean the fair market value of the Holding Common Stock,
determined in accordance with this definition. The parties agree that the fair
market value of the Holding Common Stock shall mean the price at which a willing
seller would sell and a willing buyer would buy a comparable business as an
ongoing business in an arm’s length transaction (as a sale of the stock or, if
applicable, other equity interests), determined as if Holding were a public
company and the Holding Common Stock were publicly traded on a securities
exchange in the United States of America and widely held at the time of such
determination and without consideration of any restrictions or encumbrances or
contractual rights relating to the equity securities thereof, and assuming all
of the outstanding stock or, if applicable, other equity interests are to be
sold in a single transaction. The Board of Directors of ATC

 

- 17 -



--------------------------------------------------------------------------------

has determined, and Gearon agrees, that the fair market value of the Holding
Common Stock would be an amount equal to the excess, if any, of (a) fifteen (15)
times the Adjusted EBITDA of Holding for the four fiscal quarters ended prior to
the date of determination over (b) the sum of (i) the aggregate principal amount
and accrued and unpaid interest on all Indebtedness for Money Borrowed of
Holding, and (ii) the aggregate liquidation preference and accrued and unpaid
dividends on all preferred stock of Holding, in each case as of the last day of
such four fiscal quarters. The parties agree that the Board of Directors of ATC
shall, from time to time, determine whether the foregoing valuation methodology
is an appropriate one for determining Holding Value. If the ATC Board of
Directors determines, after consultation with Gearon, that such valuation
methodology no longer reflects the fair market value of the Holding Common
Stock, it shall (a) determine such fair market value, (b) establish new
valuation methodology, or (c) establish other means for determining it,
including without limitation by the appointment of an investment banking firm
knowledgeable in the business in which Holding is engaged and reasonably
acceptable to Gearon or, in the event they are unable to agree upon a single
investment banking firm, each shall appoint one such firm and the two firms thus
appointed shall select a third firm whose determination of such fair market
value shall be binding and conclusive on the parties. Any such investment
banking firm shall determine such fair market value based on the then existing
facts and circumstances, including the existing business plan and projections of
Holding. Holding shall pay all costs and expenses of any investment banking firm
appointed pursuant to these provisions. ATC shall promptly advise Gearon of its
determination. If the ATC Board of Directors makes a determination or
establishes a new valuation methodology and such determination or valuation
methodology results in a lower Holding Value than the valuation methodology set
forth in this definition, Gearon shall have the right to have an independent
investment banking firm appointed in accordance with the foregoing provisions of
this definition. Anything in this definition to the contrary notwithstanding,
for purposes of determining the fair market value of the Holding Common Stock,
it shall be assumed that, and the valuation shall be based on the assumption
that, the only business conducted by Holding was the Core Business. Without
limiting the generality of the foregoing, there shall be excluded from the
revenues and expenses of Holding for purposes of determining Holding Value all
revenues and expenses (including without limitation any increased administrative
costs, incremental taxes, and exchange rate fluctuations) attributable to any
business that is not a Core Business and, to the extent that any item of revenue
or expense is not specifically related to a Core or non-Core Business (e.g.,
revenue and expenses attributable to a “bundled” agreement), it shall be
equitably allocated to each in accordance with generally accepted accounting
principles.

 

“Indebtedness for Money Borrowed” shall mean money borrowed and indebtedness
represented by notes payable and drafts accepted representing extensions of
credit, all obligations evidenced by bonds, debentures, notes or other similar
instruments, the maximum amount currently or at any time thereafter available to
be drawn under all outstanding letters of credit issued for the account of such
Person, all indebtedness upon which interest charges are customarily paid by
such Person, and all indebtedness (including capitalized lease obligations)
issued or assumed as full or partial payment for property or services, whether
or not any such notes, drafts, obligations or indebtedness represent
Indebtedness for Money Borrowed, but shall not include (a) trade payables, (b)
expenses accrued in the ordinary course of business, or (c) customer advance
payments and customer deposits received in the ordinary course of business.

 

“Law” shall mean any (a) administrative, judicial, legislative or other action,
code, consent decree, constitution, decree, directive, enactment, finding, law,
injunction, interpretation, judgment, order, ordinance, policy statement,
proclamation, promulgation, regulation, requirement, rule, rule of law, rule of
public policy, settlement agreement, statute, or writ of any Authority, domestic
or foreign; or (b) the common law, or other legal precedent.

 

- 18 -



--------------------------------------------------------------------------------

“Lien” shall mean any of the following: mortgage, lien (statutory or other), or
other security agreement, arrangement or interest; hypothecation, pledge or
other deposit arrangement; assignment; charge; levy; executory seizure;
attachment; garnishment; encumbrance (including any easement, exception,
reservation or limitation, right of way, and the like); conditional sale, title
retention or other similar agreement, arrangement, device or restriction;
preemptive or similar right; any financing lease involving substantially the
same economic effect as any of the foregoing; the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction; restriction on sale, transfer, assignment, disposition or other
alienation; or any option, equity, claim or right of or obligation to, any other
Person, of whatever kind and character.

 

“Minimum Price” shall have the meaning given to it in Section 7(a).

 

“Noncompetition Agreement” shall mean the noncompetition agreement, dated as of
the date hereof, in the form of Exhibit A hereto.

 

“Offered Securities” shall have the meaning given to it in Section 7(a).

 

“Option(s)” shall have the meaning given to it in the second Whereas paragraph.

 

“Other Agreement” shall mean the agreement, dated as of October 11, 2001, by and
among Other Holding, ATC, ATC International, and Gearon.

 

“Other Holding” shall mean ATC Mexico Holding Corp., a Delaware corporation
owned by ATC and Gearon.

 

“Other Note” shall mean the note attached to the Other Agreement as Exhibit A.

 

“Other Pledge Agreement” shall mean the pledge agreement attached to the Other
Agreement as Exhibit B.

 

“Permitted Transfer” shall mean:

 

(a) a Transfer of any Holding Securities (other than an Option) by Gearon or any
other Stockholder who is a natural person and such Person’s spouse, children,
parents or siblings (whether natural, step or by adoption) or to a trust solely
for the benefit of one or more of any of such Persons, so long as such Person is
the sole trustee of such trust;

 

(b) a Transfer of Holding Securities between or among the Stockholders ; and

 

(c) a Transfer of Holding Securities between Gearon or any other Stockholder who
is a natural person and such Person’s legal representatives, guardians or
conservators.

 

No Permitted Transfer shall be effective unless and until the transferee of the
Holding Securities so transferred executes and delivers to Holding an executed
counterpart of this Agreement pursuant to the provisions of Section 9(n).

 

“Permitted Transferee” shall mean any Person who shall have acquired and who
shall hold any Holding Securities pursuant to a Permitted Transfer, and shall
include the Persons listed on Schedule A attached hereto so long as they are
employees of Holding or any Affiliate of Holding.

 

“Person” means an individual or Entity.

 

- 19 -



--------------------------------------------------------------------------------

“Plan” shall have the meaning given to it in the second Whereas paragraph.

 

“Proposed Transfer” shall have the meaning given to it in Section 7.

 

“Put/Call Price” shall mean, with respect to Holding Securities owned by any
Stockholder, the amount derived by multiplying (i) the Holding Value by (ii) a
fraction (x) the numerator of which is the number of shares of Holding Common
Stock represented by the Holding Securities held by such Stockholder and (y) the
denominator of which is the aggregate number of shares of Holding Common Stock
at the time outstanding.

 

“Put Notice” shall have the meaning given to it in Section 5(a).

 

“Related Documents” shall mean the Other Agreement, the Other Note, the
Noncompetition Agreement, and the Other Pledge Agreement.

 

“Stockholder(s)” shall have the meaning given to it in the preamble.

 

“Third Party” means any Person other than Holding or ATC (or any of its
Affiliates).

 

“Third Party Transferee” shall have the meaning given to it in Section 7(g).

 

“Transfer” shall mean to transfer, issue, sell, assign, pledge, hypothecate,
give, grant or create a security interest in or lien on, place in trust (voting
or otherwise), assign an interest in or in any other way encumber or dispose of,
directly or indirectly and whether or not by operation of law or for value, any
of the Holding Securities.

 

“Transfer Notice” shall have the meaning given to it in Section 7(a).

 

- 20 -



--------------------------------------------------------------------------------

SCHEDULE A

 

J. Michael Gearon, Jr.

William H. Hess

Guy Hamilton Eargle

Murillo Penchel

Kevin Corrigan

Lawrence Gleason

Dan Brooks

Alexandre Braga

Michael Bucey

Jeff Smith

 

- 21 -